Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1029
                       Lower Tribunal No. 18-12194
                          ________________


             Paulo Cesar Mantegazza Pomelli, et al.,
                                 Appellants,

                                     vs.

                 Paola Mantegazza Pomelli, et al.,
                                 Appellees.



       An Appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

     Law Offices of Kravitz & Guerra, P.A., and Lidice Diaz, for appellants.

    Nelson Mullins Broad and Cassel, Kimberly J. Freedman, Amy Steele
Donner, and Erin K. Kolmansberger, for appellee Paola Mantegazza
Pomelli.


Before FERNANDEZ, C.J., and LOGUE, and BOKOR, JJ.

     FERNANDEZ, C.J.
      Paulo Cesar Mantegazza Pomelli (“the Husband”) filed this

interlocutory appeal of the following trial court orders: 1) the order granting

Paula Mantegazza Pomelli’s (“the Wife”) motion for section 57.105 sanctions

against the Husband, and 2) the order imposing sanctions pursuant to the

trial court’s inherent authority. We affirm the order granting section 57.105

sanctions and reverse and remand the order imposing sanctions on the

court’s inherent authority, with instructions for the trial court to conduct a

noticed evidentiary hearing on sanctions.

      We review orders imposing attorney’s fees as sanctions for an abuse

of discretion. Pub. Health Tr. of Miami-Dade Cty. v. Denson, 189 So. 3d

1013, 1014 (Fla. 3d DCA 2016). “Discretion . . . is abused when the judicial

action is arbitrary, fanciful, or unreasonable, which is another way of saying

that discretion is abused only where no reasonable man would take the view

adopted by the trial court.” Canakaris v. Canakaris, 382 So. 2d 1197, 1203

(Fla. 1980). Procedural due process issues are reviewed de novo. Lopez v.

Regalado, 257 So. 3d 550, 554 (Fla. 3d DCA 2018).

      As to section 57.105 sanctions, we find that such sanctions were

properly imposed on the Husband for filing an unfounded motion for

rehearing. Upon review of the trial court’s extensive findings of bad faith and

finding that the motion for rehearing lacked support by the material facts, in



                                      2
the context of the Husband’s repeated attempts to disrupt proceedings

below, we do not find that the trial court abused its discretion in imposing

section 57.105 sanctions upon the Husband. See § 57.105(1)(a), Fla. Stat.

(2019) (“Upon the court’s initiative or motion of any party, the court shall

award a reasonable attorney’s fee . . . on any claim or defense . . . in which

the court finds that the losing party or the losing party’s attorney knew or

should have known that a claim or defense when initially presented to

the court . . . [w]as not supported by the material facts necessary to establish

the claim or defense[.]”). Further, we find that the Husband’s claims of due

process violations are unsupported by the record. We therefore affirm the

order granting section 57.105 sanctions against the Husband.

      Upon review of the order granting sanctions pursuant to the trial court’s

inherent authority, we reverse and remand on due process grounds. Due

process requires notice and an opportunity to allow the party to amend the

offending pleading. See Moakley v. Smallwood, 826 So. 2d 221, 227 (Fla.

2002); S. Coatings, Inc. v. City of Tamarac, 943 So. 2d 948, 952 (Fla. 4th

DCA 2006). Accordingly, we reverse and remand this order for a noticed

hearing to determine whether sanctions are appropriate.

      For the reasons stated, we affirm the order granting section 57.105

sanctions and reverse and remand the order imposing sanctions on the



                                       3
court’s inherent authority, with instructions for the trial court to conduct a

noticed evidentiary hearing on sanctions.

      Affirmed in part; reversed and remanded in part with instructions.




                                      4